              Case 2:20-cv-00422-RSM Document 34 Filed 07/31/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8    MICHAEL DARREL MILAM,                           CASE NO. C20-422 RSM

 9                  Petitioner,                       ORDER ADOPTING REPORT AND
                                                      RECOMMENDATIONS AND
10           v.                                       DISMISSING THE ACTION

11    DEPARTMENT OF CORRECTIONS,

12                  Respondent.

13

14          This matter is before the Court on several Reports and Recommendations (“R&R”) issued

15   by the Honorable Brian A. Tsuchida, Chief United States Magistrate Judge. Dkts. #24, #28, and

16   #29. Plaintiff has filed objections to two of the R&Rs. Dkts. #26 and #32. Following a party’s

17   objections to R&Rs on dispositive motions, the Court “must determine de novo any part of the

18   magistrate judge’s disposition that has been properly objected to.” FED. R. CIV. P. 72(b). “A

19   judge of the court may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Having considered the

21   R&Rs, Petitioner’s objections thereto, Respondent’s response to objections, and the remainder

22   of the record, the Court finds and ORDERS:

23      1. The Court ADOPTS the Report and Recommendation RE: Summary Judgment (Dkt.

24          #24).

     ORDER – 1
                Case 2:20-cv-00422-RSM Document 34 Filed 07/31/20 Page 2 of 3



 1                a. The Court overrules Petitioner’s objection. Dkt. #26. Petitioner objected only to

 2                   one line of the R&R.        See id. at 2 (“The first page of the report and

 3                   recommendation line 20# was not correct, and I never stated this lie.”). Line 20

 4                   indicates that “the trial court imposed an unauthorized term of community custody

 5                   on top of the prison DOSA sentence the Court ordered.” Dkt. #24 at 1. Petitioner

 6                   indicates that he alleges it was the Department of Corrections that unlawfully

 7                   altered his state court judgment. Dkt. #26 at 1–2. That argument is contradicted

 8                   by the record. See Dkt. #21-1 at 7–18 (state court judgment). Regardless, the fact

 9                   does nothing to challenge the R&R’s conclusion that Petitioner’s “1983 Civil

10                   Rights Complaint Motion for Summary Judgment” (Dkt. #23) sought remedies

11                   that were not available under the allegations of his habeas petition and should

12                   therefore be denied. Dkt. #24 at 2–3.

13                b. Petitioner’s motion for summary judgment (Dkt. #23) is DENIED.

14         2. The Court ADOPTS the Report and Recommendation Denying Second Motion for

15            Summary Judgment.1 Dkt. #28. Petitioner’s second motion for summary judgment (Dkt.

16            #27) is DENIED.

17         3. The Court ADOPTS the Report and Recommendation (Dkt. #29) advising that the Court

18            deny Petitioner a writ of habeas corpus and dismiss the matter.

19                a. The Court overrules Petitioner’s objection. Dkt. #32. Petitioner’s objection seeks

20                   a stay to allow Petitioner to exhaust his state court remedies to “show to this court

21                   that the Defendant is not recognized as a U.S. citizen with Constitutional rights.”

22                   Id. Regardless, the R&R recommended that Petitioner’s federal habeas action be

23

24   1
         Petitioner did not object to the R&R denying his second motion for summary judgment.

     ORDER – 2
            Case 2:20-cv-00422-RSM Document 34 Filed 07/31/20 Page 3 of 3



 1                dismissed for two reasons: (1) Petitioner’s failure to exhaust state court remedies

 2                and (2) the untimely filing—by nine years—of his petition. Dkt. #29 at 4–6.

 3                Petitioner’s objection and request for a stay also do not touch the R&R’s further

 4                recommendation that the Court should not excuse the untimeliness of Petitioner’s

 5                petition. Id. at 6.

 6            b. Petitioner’s habeas petition is DISMISSED.

 7            c. The Court DENIES issuance of a Certificate of Appealability.

 8            d. Petitioner’s pending motions to amend the caption (Dkts. #18 and #25) are

 9                DENIED as moot.

10     4. This matter is CLOSED.

11     5. The Clerk shall provide the parties with copies of this Order.

12        Dated this 31st day of July, 2020.

13

14

15                                              A
                                                RICARDO S. MARTINEZ
16                                              CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

     ORDER – 3
